


110 HR 853 IH: To promote preventive health care for

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 853
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. Knollenberg
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote preventive health care for
		  Americans.
	
	
		1.Short titleThis Act may be cited as the Wellness
			 and Prevention Act of 2007.
		2.FindingsThe Congress finds as follows:
			(1)Improving the
			 health of the population and reducing medical costs requires implementation of
			 preventive methods.
			(2)Organizations throughout the United States
			 have expressed the need for an increase of public health professionals.
			(3)There are only approximately 6,000
			 physicians board certified in preventive medicine.
			(4)Many health care
			 costs are spent on chronic conditions that could be avoided by implementing
			 preventive methods.
			(5)The number of
			 preventive medicine residency programs and individuals pursuing preventive
			 medicine has significantly decreased in recent years.
			(6)Preventive
			 medicine physicians are uniquely trained to serve patients and
			 communities.
			(7)A
			 strong public health system requires a strong preventive medicine
			 workforce.
			3.Loan payment
			 assistance for preventive medicine physicians
			(a)PaymentsOn behalf of any eligible preventive
			 medicine physician, the Secretary of Health and Human Services may pay up to
			 $20,000 of the medical education loans incurred by the physician.
			(b)ApplicationTo
			 request a payment under this section, an eligible preventive medicine physician
			 shall submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require.
			(c)DefinitionsIn
			 this section:
				(1)The term
			 eligible preventive medicine physician means a practicing
			 physician who receives board certification in preventive medicine during the
			 period of fiscal years 2008 through 2012.
				(2)The term
			 medical education loan means the outstanding principal of and
			 interest on a loan incurred for the cost of attendance (including tuition,
			 other reasonable educational expenses, and reasonable living costs) at a school
			 of medicine.
				(3)The term
			 school of medicine has the meaning given to that term in section
			 799B of the Public Health Service Act (42 U.S.C. 295p).
				(4)The term
			 Secretary means the Secretary of Health and Human Services.
				(d)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for each of fiscal years 2008
			 through 2012.
			4.Wellness program
			 employer credit
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by inserting after section 45N the following new section:
				
					45O.Wellness
				program employer credit
						(a)General
				ruleFor purposes of section 38, the wellness program employer
				credit determined under this section for any taxable year is an amount equal to
				25 percent of the expenses paid or incurred by the eligible employer during the
				taxable year to develop and implement a qualified wellness program.
						(b)Dollar
				limitationThe amount of the credit determined under this section
				for any taxable year shall not exceed $200 per qualified employee employed by
				the eligible employer during the taxable year.
						(c)DefinitionsFor
				purposes of this section—
							(1)Eligible
				employerWith respect to a taxable year, the term eligible
				employer means an employer who—
								(A)develops and
				implements a qualified wellness program, and
								(B)keeps accurate
				records of the preventive services and other programs in which the eligible
				employer’s employees have participated during the taxable year.
								(2)Qualified
				wellness programWith respect to an eligible employer, the term
				qualified wellness program means a program—
								(A)that is developed
				and implemented by the eligible employer, in consultation with an individual
				who has implemented a wellness program for a different employer and who will
				ensure compliance with appropriate measures to protect the privacy of program
				participants,
								(B)that conducts
				health risk assessments for each of the program’s participants,
								(C)that offers at least 2 of the preventive
				services strongly recommended by the U.S. Preventive Services Task Force on an
				annual basis,
								(D)that offers annual
				counseling sessions and seminars related to at least 3 of the following:
									(i)smoking,
									(ii)obesity,
									(iii)stress
				management,
									(iv)physical
				fitness,
									(v)nutrition,
									(vi)substance
				abuse,
									(vii)depression,
									(viii)mental
				health,
									(ix)heart disease,
				and
									(x)maternal and
				infant health, and
									(E)whose qualified
				participants include not less than 50 percent of the eligible employer’s
				full-time employees.
								(3)Qualified
				employeeWith respect to an eligible employer, the term
				qualified employee means an individual who is—
								(A)a full-time
				employee of the eligible employer, and
								(B)a qualified
				participant in the eligible employer’s qualified wellness program.
								(4)Qualified
				participantWith respect to a taxable year, the term
				qualified participant means an individual—
								(A)who participates
				in at least 2 of the annual preventive services or other programs offered
				through a qualified wellness program during the taxable year, and
								(B)with respect to
				whom a health risk assessment has been conducted during the taxable
				year,
								as
				determined by the eligible employer who has developed and implemented such
				qualified wellness program.(d)TerminationThis
				section shall not apply in taxable years beginning after December 31,
				2012.
						.
			(b)Conforming
			 amendments
				(1)Section 38(b) of such Code is amended by
			 striking plus at the end of paragraph (30), by striking the
			 period at the end of paragraph (31) and inserting , plus, and by
			 adding at the end the following new paragraph:
					
						(32)the wellness
				program employer credit determined under section
				45O(a).
						.
				(2)The table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 45N the following new item:
					
						
							Sec. 45O. Wellness program employer
				credit.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			5.Wellness program
			 participant credit
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Wellness
				program participant credit
						(a)Allowance of
				creditIn the case of a qualified employee, there shall be
				allowed as a credit against the tax imposed by this subtitle for the taxable
				year an amount equal to $200.
						(b)DefinitionsFor
				purposes of this section—
							(1)Qualified
				employeeWith respect to an eligible employer, the term
				qualified employee means an individual who is—
								(A)a full-time
				employee of the eligible employer, and
								(B)a qualified
				participant in the eligible employer’s qualified wellness program.
								(2)Qualified
				participantWith respect to a taxable year, the term
				qualified participant means an individual—
								(A)who participates
				in at least 2 of the annual preventive services or other programs offered
				through a qualified wellness program during the taxable year, and
								(B)with respect to
				whom a health risk assessment has been conducted during the taxable
				year,
								as
				determined by the eligible employer who has developed and implemented such
				qualified wellness program.(3)Qualified
				wellness programWith respect to an eligible employer, the term
				qualified wellness program means a program—
								(A)that is developed
				and implemented by the eligible employer, in consultation with an individual
				who has implemented a wellness program for a different employer and who will
				ensure compliance with appropriate measures to protect the privacy of program
				participants,
								(B)that conducts
				health risk assessments for each of the program’s participants,
								(C)that offers at least 2 of the preventive
				services strongly recommended by the U.S. Preventive Services Task Force on an
				annual basis,
								(D)that offers annual
				counseling sessions and seminars related to at least 3 of the following:
									(i)smoking,
									(ii)obesity,
									(iii)stress
				management,
									(iv)physical
				fitness,
									(v)nutrition,
									(vi)substance
				abuse,
									(vii)depression,
									(viii)mental
				health,
									(ix)heart disease,
				and
									(x)maternal and
				infant health, and
									(E)whose qualified
				participants include not less than 50 percent of the eligible employer’s
				full-time employees.
								(4)Eligible
				employerWith respect to a taxable year, the term eligible
				employer means an employer who—
								(A)develops and
				implements a qualified wellness program, and
								(B)keeps accurate
				records of the preventive services and other programs in which the eligible
				employer’s employees have participated during the taxable year.
								(c)TerminationThis
				section shall not apply in taxable years beginning after December 31,
				2012.
						.
			(b)Conforming
			 amendmentThe table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
				
					
						Sec. 25E. Wellness program participant
				credit.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
